Citation Nr: 1641201	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active in the Navy from June 2008 to July 2009, including participation in Operation Noble Eagle and Operation Enduring Iraqi Freedom from June 2008 to April 2009.  He also had additional periods of service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania that denied service connection for PTSD.  

In July 2016, the Veteran appeared at a Board videoconference hearing before a Veterans Law Judge.  


FINDING OF FACT

PTSD had its onset in service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  Further, 38 C.F.R. § 3.304(f) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran essentially claims service connection for PTSD based on alleged stressors during his period of active duty in the Navy from June 2008 to July 2009.  

The Veteran had verified active in the Navy from June 2008 to July 2009, including participation in Operation Noble Eagle and Operation Enduring Iraqi Freedom from June 2008 to April 2009.  He also had additional periods of service in the Naval Reserve.  His service personnel records do not show that he was awarded decorations evidencing combat.  The Veteran's DD Form 2014, however, indicates that he was in a designated imminent danger pay area, in Iraq, from September 2008 to March 2009.  

The Veteran's service treatment records for his period of active duty in the Navy from June 2008 to July 2009 show that he was treated for variously psychiatric problems, including PTSD.  Further, post-service VA treatment records show treatment for variously diagnosed psychiatric disorders, including PTSD.  The Veteran was also diagnosed with PTSD within one year of his period of active duty in the Navy from June 2008 to July 2009.  

A March 2016 statement from a VA psychiatrist notes that he was the Veteran's treating physician.  The psychiatrist noted that he was deployed to Iraq from September 2008 through March 2009 and that he served as a utilities man.  The psychiatrist noted that the Veteran further maintained that while serving in Iraq for seven months he was often exposed to mortar fire and that the military was cruel to prisoners.  The psychiatrist indicated that the Veteran was diagnosed as having PTSD and had been receiving treatment for more than six years.  As such, service connection for PTSD is warranted, which represents a complete grant of the benefit sought on appeal; service connection is already in effect for adjustment disorder with mixed emotions and depression and at the July 2016 Board hearing he specifically indicated that he was solely seeking service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


